UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-24363 Interplay Entertainment Corp. (Exact name of the registrant as specified in its charter) Delaware 33-0102707 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12301 Wilshire Blvd, Los Angeles, California 90025 (Address of principal executive offices) (310) 979-7070 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non- accelerated filerx Smaller reporting company Indicate by check mark whether the registrant is shell company (as defined in Rule 12b-2 of the Exchange Act)Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class Issued and Outstanding at June 30, 2010 Common Stock, $0.001 par value As of June 30, 2010 122,662,052 shares of Common Stock of the Registrant were issued and outstanding. INTERPLAY ENTERTAINMENT CORP. AND SUBSIDIARIES FORM 10-Q JUNE 30, 2010 TABLE OF CONTENTS Page Number Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations for the Three and Six Months ended June 30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 14 Part II. Other Information Item 1A. Risk Factors 15 Item 2.
